DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 1-4, 6-8, 11 & 18-20 are pending and have been examined in this application. The Examiner notes that though Claim 23 is not marked as “withdrawn”, it was withdrawn by the Examiner in the Final Rejection mailed 02/03/2021 due to Restriction by original presentation.

	Claim Objections
Claims 1-4, 6-8, 11 & 18-20 are objected to because of the following informalities: 
A) In Claim 1, line 7-8, “pointing a left side and a right side” should read “pointing toward a left and toward a right side”
B) Claims 2-4, 6-8, 11 & 18-20 are also objected to due to their dependency on Claim 1
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4, 6, 11 & 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication Number 2014/0138043 A1 to Matsumoto in view of US Patent Number 4,729,293 to Tsunoda.

A) As per Claim 1, Matsumoto teaches a temperature detecting device (Matsumoto: Figure 4), comprising: 
a temperature detector (Matsumoto: Figure 4, Item 60) utilized to generate a temperature distribution result about a specific area (Matsumoto: best shown in Figure 13, thermal picture from 60 create rings of temperature on screen); and 
a visual indicator electrically (Matsumoto: Figure 13, Item 240) connected to the temperature detector and, and utilized to 10provide a plurality of visual marks respectively indicating different position information; wherein the position information comprises directions pointing a left side and a right side of the temperature detecting device (Matsumoto: Figure 13, Item 60 is on Item 100 [shown in Figure 1], so position information of arrow 71-72 can certainly point both left and right of the Item 100 depending on heat distribution, which is exactly like Applicant’s invention), and one of the plurality of visual marks is enabled to emit light according to the temperature distribution result (Matsumoto: Figure 13, Item 240 emits light on display).
Matsumoto does not explicitly teach that a visual indicator disposed on an outside of the surface of the temperature detector.
However, Tsunoda teaches a visual indicator disposed on an outside of the surface of the temperature detector (Tsunoda: Figure 1, Item 4). 


C) As per Claim 3, Matsumoto in view of Tsunoda teaches that the visual mark is provided according to a pixel block with highest temperature inside the temperature distribution result (Matsumoto: Figure 13, arrow 71 points to area of distribution with highest temperature as the location of direct heating), or a pixel block having a greatest heat sum inside 20the temperature distribution result, or a pixel block having a heat sum greater than a background heat sum of the temperature distribution result, wherein the pixel block is part of the temperature distribution result processed by the temperature detector.

D) As per Claim 4, Matsumoto in view of Tsunoda teaches a processor (Matsumoto: Figure 4, Item 70 & 80) electrically connected with the temperature detector and the visual 25indicator, and adapted to analyze the temperature distribution result for generation of the visual mark (Matsumoto: Paragraph 0055).

E) As per Claim 6, Matsumoto in view of Tsunoda teaches that the temperature distribution result is a two-dimensional temperature distribution 5pattern (Matsumoto: best shown in Figure 13, two dimensional from top view).

F) As per Claim 11, Matsumoto in view of Tsunoda teaches that the visual mark is an arrow icon used to indicate the position information (Matsumoto: Figure 13, Item 71).

 the 20processor has at least one environmental mode with a background temperature data (Matsumoto: Figure 5, Item 210 allows for user input to set temperature thereby being background temperature data to be compared to; Paragraph 0059), and the processor determines whether the temperature distribution result is over a threshold of the background temperature data by comparing the temperature distribution result to the background temperature data (Matsumoto: system determines temperature and continues to control the conditioning of air based on temperature until meets set desired [background] values).

H) As per Claim 19, Matsumoto in view of Tsunoda teaches that the background temperature data is correlated with a particular region inside the temperature distribution result (Matsumoto: Figure 13, set temperature is correlated to position of user [Paragraph 0103]).

I) As per Claim 20, Matsumoto in view of Tsunoda teaches that the 30background temperature data is adjustable in accordance with a property of theReply to Office action of June 12, 2020 environmental mode (Matsumoto: Figure 5, Item 210 allows for user input to set temperature thereby being background temperature data to be compared to and is therefore adjustable based on user input; Paragraph 0059).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto in view of Tsunoda as applied to claim 1 above, and further in view of US Patent Publication Number 2017/0227941 A1 to Chosokabe.

A) As per Claim 2, Matsumoto in view of Tsunoda teaches that the position information is variable to represent a front side and a rear side of the 15temperature detecting device (Matsumoto: Figure 13, Item 60 is on Item 100 [shown in Figure 1], so position information represents the front side of detecting device in Figure 13 case).
Matsumoto in view of Tsunoda does not teach that the position information is variable to represent a rear side of the 15temperature detecting device.

At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Matsumoto in view of Tsunoda by placing the conditioning unit in the middle of the room such that position info is present on all sides, as taught by Chosokabe, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Matsumoto in view of Tsunoda with these aforementioned teachings of Chosokabe with the motivation of providing more even airflow to the entire room, thereby making the room more comfortable for occupants.


Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto in view of Tsunoda as applied to claim 1 above, and further in view of Patent Publication Number 2015/0233598 A1 to Shikii.

A) As per Claim 7, Matsumoto in view of Tsunoda teaches that the processor analyzes and acquires a feature of the temperature distribution result (Matsumoto: Figure 4, Items 70 & 80; Paragraph 0055).
Matsumoto in view of Tsunoda does not teach that the processor generates an alarm signal when the feature is greater than a predefined threshold.
However, Shikii teaches a processor generates an alarm signal when the feature is greater than a predefined threshold (Shikii: Paragraph 0116, lines 15-19).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Matsumoto in view of Tsunoda by generating an alarm signal when temperature is greater than a threshold, as taught by Shikii, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Matsumoto in view of Tsunoda with these 

B) As per Claim 8, Matsumoto in view of Tsunoda and Shikii teaches that a surveillance camera (Matsumoto: Figure 4, item 50 takes photos continuously thereby taking and sending photos when alarm signal is triggered) electrically connected with the processor and utilized to output a surveillance image by triggering of the alarm signal.

Response to Arguments
Some of Applicant’s arguments with respect to claim(s) 1-4, 6-8, 11 & 18-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Other of Applicant's arguments filed 04/07/2021 have been fully considered but they are not persuasive.
A) The Applicant asserts that none of the prior art teaches the newly added limitations of Claim 1. Specifically multiple visual marks. The Examiner respectfully disagrees. As cited above, Matsumoto can provide infinite visual marks due to its display showing the current temperature distribution and providing an arrow in the respective relevant direction. The Examiner further notes that the display of Matsumoto emits light as well. Therefore, the rejection is proper and has been maintained. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN SCHULT whose telephone number is (571)272-8511.  The examiner can normally be reached on M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVE MCALLISTER can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Allen R Schult/Examiner, Art Unit 3762